Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 11/01/2021 incorporates the previously indicated allowable subject matter of claims 2, 4 and 13 into the independent claims, thus overcoming the prior art of record. The Office notes that the amendments to the claims overcomes the previous Claim Objection, however, the amendments fails to fully address the previously raised 112b rejection and introduces new 112b rejections. In order to expedite prosecution, the examiner proposed to attorney Daniel Ling [53223] an examiner amendment to correct these issues. Attorney Ling authorized the examiner’s amendment, thus placing the application in condition for allowance.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Ling [53223] on 12/07/2021.

XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold and crossed-out text “  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim:
IN THE CLAIMS:
 
Claim 11 (Currently Amended) A method of controlling flow of fluid through a conduit, the fluid having a fluid pressure of less than 60 psi, the method comprising:
actuating a valve to permit or restrict flow of fluid through the conduit, wherein the valve includes: 
a valve body having an inlet and an outlet; 
a ball supported in the valve body for rotation between open and closed positions, the ball having a passageway for fluidly connecting the inlet of the valve body to the outlet of the valve body when in the open position; and 
a valve stem extending from the valve body, the valve stem coupled to the ball for rotating the ball between the open and closed positions; 
wherein the valve includes a spring supported in a bore of [[a]] the valve stem for biasing [[the]] at least one pin out of the bore of the valve stem.

***Only claim 11 is being amended, all other remaining claims (1-2, 5-10, 12 and 14) are to remain as filed in the response filed on 11/01/2021. Claim 11 is being 


Allowable Subject Matter
Claims 1-2, 5-12 and 14 (11 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are Paul (US 3,765,645), Enniss (US 5,386,967), Bonomi (US 10,295,387), Ozaki (US 5,553,831), Shafer (US 3,195,857) and Heller (US 3,737,145). Bonomi and Ozaki teaches the general state of the art of ball valves showing that they can be actuated either manually or via a motor similar to applicant’s general invention. Enniss teaches of a pin with a resilient cushion that aids in preventing damage at the connection between the ball and the stem similar to a key feature of the claimed invention. Shafer, Heller and Paul teaches of various examples of ball valves that utilizes a pin/dowel/lug coupled between the ball valve and stem to transmit the torque and support the ball in a similar manner to a key feature of the claimed invention. However, notice that the prior art fails to disclose or render obvious without impermissible hindsight the features and/or the function of the spring (44) and the at least one pin (30) in combination with all the limitations as claimed in claims 1-2, 5-12 and 14 and as shown in at least Figs. 1-2 of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.